DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 12/14/2021 is acknowledged.  Claims 1, 5, 10,  have been amended.  Claims 1-24 are pending.  Claims 17-24 are withdrawn from consideration as being drawn to a non-elected invention.  All of the arguments have been thoroughly reviewed and considered. 
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The status of the claims are as follows:
(a)	The objection to the claims 1 and 10 are withdrawn in view of Applicant’s amendment of the claims.
(b)	The claim rejections under 35 USC 112(b) directed to the claims 10 and 11 are withdrawn in view of Applicant’s amendment of the claims.
(c)	The clam rejection under 35 USC 102(a)(1) and/or alternatively 35 USC 102(a) directed to the claims 1-16 as being anticipated by Shum et al is withdrawn in view of Applicant’s amendment of the claims.

New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:

Claim Rejections - 35 USC § 102
3.	Note* The following are new grounds of rejections necessitated by Applicant's amendments.   Although the claims were previously rejected as being anticipated and/or unpatentable over the same reference(s), Applicant's amendments have necessitated the inclusion of new grounds of rejections in this Office action.  It is noted that, to the extent that they apply to the present rejection; Applicant's arguments are addressed following the rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Shum et al (US 20180216174, publication date August 2, 2018, effective filing date February 1, 2017).    
	Regarding claims 1 and 4, Shum discloses a method of selective extension, comprising providing a sample comprising a plurality of nucleic acid target molecules and one or more undesirable nucleic acid species; providing a plurality of oligonucleotide probes, wherein each of the plurality of oligonucleotide probes comprises a molecular label sequence and a binding region; contacting the plurality of oligonucleotide probes with the plurality  of nucleic acid target molecules for hybridization; providing a blocking oligonucleotide tht specifically binds to  at least one of the one or more undesirable nucleic acid species and wherein the blocking oligonucleotide comprises a sequence that binds to at least one or more undesirable nucleic species [0005], [0014], [0039] and a subsequence of the target binding region ([0047], [0057], [0083], [0100]-[0104]); and extending oligonucleotide probes that are hybridized to the plurality of nucleic acid target molecules to generate a plurality of extension products; whereby the extension of the undesirable nucleic acid species is reduced by the blocking oligonucleotide (see e.g., [0004], claim 1 at page 20).  
	Regarding claim 4, Shum further teaches wherein the method further comprises providing a sample comprising a plurality of nucleic acid target molecules.  In some embodiment, the plurality of nucleic acid target molecule can be from a sample, such as 
	Regarding claims 2-3, Shum et al teach wherein the blocking oligonucleotides can be provided before, during or after the extension step, before or during the amplification step, before, during or after providing a plurality of oligonucleotide steps, before, during or after contacting the plurality of oligonucleotide probes with the plurality of nucleic acid target molecules for hybridization, or any combination thereof (e.g., [0049]).
	Regarding claim 5, Shum meets et al meets the limitation wherein the blocking oligonucleotide further comprises a sequences that does not hybridize to the at least one of the one or more undesirable nucleic acid species in the teaching that the location at which a blocking oligonucleotide can vary.  Shum teaches for example, blocking oligonucleotide can specifically binds to a sequence close to the 5' end of the undesirable nucleic acid species. In some embodiments, the blocking oligonucleotide can specifically bind to within 10 nt, 20 nt, 30 nt, 40 nt, 50 nt, 100 nt, 200 nt, 300 nt, 400 nt, 500 nt, or 1,000 nt of the 5' end of at least one of the one or more undesirable nucleic acid species. In some embodiments, blocking oligonucleotide can specifically binds to a sequence close to the 3' end of the undesirable nucleic acid species. For example, the blocking oligonucleotide can specifically bind to within 10 nt, 20 nt, 30 nt, 40 nt, 50 nt, 100 nt, 200 nt, 300 nt, 400 nt, 500 nt, 1,000 nt of the 3' end of at least one of the one or more undesirable nucleic acid species (see para. [0049]).

	Regarding claim 7, Shum et al teach wherein the blocking oligonucleotide is a locked nucleic acid (LNA), a peptide nucleic acid (PNA), a DNA, an LNA/PNA chimera, an LNA/DNA chimera, or a PNA/DNA chimera (e.g., [0055], [0084]).
	Regarding claim 8, Shum et al teach wherein the blocking oligonucleotide has a Tm of at least 50 0C, of at least 60 0C, or of at least 70 0C [e.g., [0018], [0051], [0080]). 
	Regarding claim 9, Shum et al teach wherein the blocking oligonucleotide is unable to function as a primer for a reverse transcriptase or a polymerase (e.g., [0055]).  
	Regarding claim 10, Shum et al teach wherein the amplification or the extension of the undesirable nucleic acid species is reduced by at least 10%, by at least 25%, by at least 50%, by at least 80%, by at least 90%, by at least 95%, or by at least 99% (e.g., [0047], [0050], [0060], [0076], and [0080]).  
	Regarding claim 11, Shum et al teach wherein the one or more undesirable nucleic acid species amounts to about 50%, to about 60%, to about 70%, or to about 80% of the nucleic acid content of the sample ([0008], [0047]).  
	Regarding claim 12, Shum et al teach wherein the undesirable nucleic acid species is selected from the group consisting of ribosomal RNA, mitochondrial RNA, genomic DNA, intronic sequence, high abundance sequence, and a combination thereof ([0009], [0015] and [0047])

	Regarding claim 14, Shum et al teach wherein the plurality of nucleic acid target molecules and/or the undesirable nucleic acid species comprises mRNA molecules and/or DNA molecules. [e.g., [0047]).  
	Regarding claim 15, Shum et al teach wherein the one or more undesirable nucleic acid species are mRNA molecules and the blocking oligonucleotide specific binds to within 10 nt of the 3' poly(A) tail of the one or more undesirable nucleic acid species ([0049], [0079], [0101]-[0102]).  
	Regarding claim 16, Shum et al teach wherein the target binding region comprises a poly-dT sequence ([0012], [0017]).  See also regarding claims 1-16, the entire document and claims recited on pages 20-21. Thus, Shum meets the limitations of the claims as currently written.
Response to Arguments
6.	Applicant traverses the rejection on the following grounds:   Applicant traverses the rejection on the following grounds: 
(a)	Applicant discuss the rejection made of record in the prior Office action,  Applicant  states that Shum does not expressly nor inherently describe for example, a blocking oligonucleotide comprising a sequence that specifically binds to the at least one of the more undesirable nucleic acid and the sequence or a subsequence of the oligonucleotide probe target binding region  as recited in the claim 1.   Applicant states that the citations 
7.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows;
(a)	The examiner acknowledges Applicant’s arguments but respectfully disagree.   Firstly, the specification does not provide a specific limiting structure of the blocking oligonucleotide.  In defining the blocking oligonucleotide, the specification teaches that the blocking oligonucleotide can be part of the probe (e.g., [0209]). The specification mentions the term “subsequence” at pages e.g., [0008]-[0009], [0021] and [0173], but do not provide any limiting definition for the term in the context of the claims. The specification provides exemplary disclosure for the definition of the term “blocking oligonucleotide” (see pages 3-5 and 7). 
	The teaching of the cited prior art of Shum teaches oligonucleotide probes, where each of the oligonucleotide probes comprises molecular label sequence and binding and ever blocking oligonucleotides…wherein each blocking oligonucleotide probe is unable to function as a primer for reverse transcriptase or a polymerase ([0013] and [0018]).  Shum references the blocking oligonucleotide probes as single entity and further teaches wherein the probe comprises regions capable of binding to a specific target molecule and one or more of the undesirable nucleic acid species ([0057]) {which encompasses regions targeted by the blocking oligonucleotide}.  Thus, Shum meets the limitation of the claims as broadly written.


Conclusion
8.	No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637